DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant has amended the claim to further recite “wherein the optimal output power refers to [a] maximum output power allowed for the wind turbine in the determined future period of time when an equivalent load of the wind turbine in the predetermined future period of time does not exceed an equivalent load corresponding to the maximum design lifetime” in lines 11-14 as amended.
The intended meaning and scope of this limitation is not readily apparent from the claim, Applicant’s Remarks, or the disclosure as filed.  It would appear Applicant is contemplating (at least) two “equivalent loads” by reciting “an equivalent load of the wind neither of these “equivalent loads” has been given a meaningful definition or scope within claim 1.  The step of determining the equivalent load of the wind turbine in the predetermined future period of time is not recited or defined until claim 5.  As such, there is at least an issue of antecedent basis or clarity within claim 1 as there is no clear definition or scope for either “equivalent load.”
Temporarily setting aside this issue of clarity, the new limitations also seem circuitous and unnecessarily confusing.  If optimal power “refers to a maximum output power,” then it seems unnecessary to recite “determining optimal output power” when it seems the intention is “determining a maximum output power” for each wind speed range.  The selected phrasing muddles the intent and scope of the claim.  
In addition to the above, it is wholly unclear what “allowed” means in context of “maximum output power;” how exactly does one determine what is “allowed” and what parameters is this determination based upon?  Further, what exactly is “an equivalent load corresponding to the maximum design lifetime?”  How is the phrase “corresponding to” defined in this context?  Does it merely require that the “maximum output power allowed” be some power that does not immediately destroy the wind turbine?  Does it merely require that the maximum output power be one which does not unduly reduce the remaining design lifetime?
Claims 8 and 13 recite limitations similar to those of claim 1 and, thus, are rejected for the same reasons.  Claims 2-7, 9-12, and 15-21 depend from claims 1, 8, or 13 and are also 
Claims 5, 6, 11, 12, 19, and 20 are further rejected for lack of clarity due to the introduction of seemingly redundant “an equivalent load” or similar in each claim.  Due to the amendments in claim 1 (or the respective independent claim), claims 5, 6, 11, and 19 functionally recite additional instances of “an equivalent load” rather than referring back to those cited in parent claims.  Claims 12 and 20 each recite “a first” and “a second equivalent load” that are now functionally in addition to those equivalent loads recited by each of the independent claims.  It is not clear whether these first and second equivalent loads are meant to be those cited in the independent claims, or in addition.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0187648 (“Spruce”).
Regarding claim 1, Spruce discloses:
A method for controlling power of a wind turbine, comprising: 
predicting wind resource data in a predetermined future period of time based on historical wind resource data (para. [0050]); 
determining a maximum design lifetime that the wind turbine is allowed to consume in the predetermined future period of time based on a remaining design lifetime of the wind turbine (see FIG 7; paras. [0059-73]), wherein a design lifetime of the wind turbine refers to a lifetime of the wind turbine operating at a design load (implicit) and the remaining design lifetime refers to a remaining lifetime of the wind turbine when operating at the design load (references made to Lifetime Usage Estimates and Rate of consumption of fatigue life); 
	Spruce does not explicitly disclose:
determining optimal output power of the wind turbine in each of a plurality of wind speed ranges and  in the predetermined future period of time based on the predicted wind resource data and the maximum design lifetime, wherein the optimal output power refers to a maximum output power allowed for the wind turbine in the predetermined future period of time when an equivalent load of the wind turbine in the predetermined future period of time 
controlling the wind turbine to operate in the predetermined future period of time based on the optimal output power of the wind turbine in at least one of the plurality of wind speed ranges.
	Spruce does, however, disclose that time periods TR and T correspond to periods of time where a turbine may be de-rated (or otherwise controlled to reduce fatigue life consumption) and where a turbine may be over-rated, respectively.  The time period T is determined based on predicted wind patterns where “wind conditions would be particularly favorable to generating extra power.”  Spruce clarifies that favorable conditions include periods “when wind speed is sufficiently high for over-rating to be performed.”  Based on this determination, Spruce calculates TR, a period where the turbine is de-rated.  This disclosure implies that the wind speed range corresponding to period TR is different from the wind speed range of period T because T is selected specifically for its wind speed range. 
Thus, Spruce implicitly discloses the determination of “optimal output power of the wind turbine in each of a plurality of wind speed ranges in the predetermined future period of time based on the predicted wind resource data and the maximum design lifetime” as recited by instant claim 1.  
Furthermore, this implicit disclosure also contemplate the “optimal power” being “a maximum output power allowed for the wind turbine in the predetermined future period of time” in the sense that the values determined are those which are “allowed” by the system, thus they may be reasonable interpreted as “a maximum output power … allowed.”  

Spruce further discloses control of the turbine “based on the determined optimal output power in future time periods TR and T in at least one of the plurality of wind speed ranges” as recited by instant claim 1.  Paragraphs [0059-73] detail how the system is controlled with references to FIG 7.
As such, Examiner finds claim 1 to be properly rejected under §103 because Spruce teaches each and every limitation of the claim either implicitly or explicitly.
Regarding claim 3, Spruce discloses the limitations as set forth in claim 1 and further discloses determination of an equivalent fatigue load of at least one component (“estimated fatigue damage for components”); acquisition of a consumed design lifetime of the component based on the equivalent fatigue load and a design fatigue load (“the amount of component fatigue life consumed may be calculated”); determining a consumed design lifetime of the wind 
Regarding claim 4, Spruce discloses the limitations as set forth in claim 1 and further discloses the wind resource data comprising a wind speed (para. [0056]) or a wind speed and a turbulence intensity (para. [0056]).
Regarding claim 5, Spruce discloses the limitations as set forth in claim 1 and further discloses determination of the optimal output power comprising: setting an initial value of a set output power of the wind turbine in each of the plurality of wind speed ranges (FIG 7; once the period T is determined, initial values are set as shown by the figure; see para. [0059]); a load calculation step of determining an equivalent load of the wind turbine in the predetermined future period of time based on the predicted wind resource data and the set output power corresponding to at least one of the plurality of wind speed ranges, wherein a wind speed included in the wind resource data falls within the at least one of the plurality of wind speed ranges (see para. [0060-63]; Spruce calculates the rate of consumption of fatigue life, i.e. a load calculation step based on predicted wind data and power corresponding to the wind speed and i.e. the absolute value of a difference between estimated and max design life is zero, the system operates according to the periods and power outputs specified for the ranges); and when the absolute value is equal to or greater than the preset value, updating the set output power and returning to the load calculation step (para. [0063] discusses modification of the power output should the turbine accumulate additional fatigue prior to entering period T).
Regarding claim 6, Spruce discloses the limitations as set forth in claim 1 and further discloses determination of a first equivalent load of the wind turbine in the predetermined future period of time based on the maximum design lifetime (implicit; the maximum permissible load for period T is determined based on the remaining design lifetime of the turbine; the remaining design lifetime is based on the maximum design lifetime; thus, the load is based on the maximum design lifetime); and determination, based on the first equivalent load and the predicted wind resource data, the optimal output power of the wind turbine in one or more wind speed ranges covering at least one wind speed in the wind resource data, to cause an absolute value of a difference between a second equivalent load of the wind turbine in the predetermined future period of time and the first equivalent load to be less than a preset i.e. the optimal output power during period T, is selected such that it consumes only the permissible amount of fatigue life; thus, output power is selected such that the difference between the first equivalent load and the second equivalent load is less than a preset value, the preset value being zero because the system is controlled to not consume additional fatigue life).
Regarding claim 7, Spruce discloses the limitations as set forth in claim 1 and further discloses the optimal output power corresponding to each wind speed range being within a power output range of that wind speed range (inherent; the optimal power output for a wind speed range cannot be outside the range of power outputs available in that range; if it were outside the possible outputs, it would no longer be “optimal”).
Regarding claims 8 and 10-12, Applicant recites a device corresponding to the method of claims 1, 3, 5, and 6.  As detailed above, Spruce discloses the limitations of claims 1, 3, 5, and 6; as such, the rejection of claims 1, 3, 5, and 6 applies, mutatis mutandis, to claims 8 and 10-12, respectively.
Regarding claim 13, Applicant recites a non-transitory computer readable storage medium storing the method according to claim 1.  As detailed above, Spruce discloses the limitations of claim 1; as such, the rejection of claims 1 applies, mutatis mutandis, to claim 13.
Regarding claim 15, Spruce discloses the limitations as set forth in claim 3 but does not explicitly disclose the historical operation data comprising at least one of fault data, a number of start/stop occurrences, or a duration of an idling state.  Spruce does, however, disclose that the Lifetime Usage Estimators operate to determine a consumed fatigue life of the wind turbine 
Regarding claims 16-21, Applicant has added new claims which depend from independent claim 13.  Each of the new claims corresponds, respectively, to claims 2-7.  Thus, the rejection of claims 2-7 applies, mutatis mutandis, to the subject matter of claims 16-21.
Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim as well as being rejected under §112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the §112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  Specifically, claims 2 and 9 functionally recite an equation for determining a maximum design lifetime of the wind turbine.  As claimed, the maximum design lifetime is calculated as a ratio of a duration of the predetermined future 

                
                    m
                    a
                    x
                     
                    d
                    e
                    s
                    i
                    g
                    n
                     
                    l
                    i
                    f
                    e
                    t
                    i
                    m
                    e
                    =
                     
                    
                        
                            d
                            u
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            p
                            r
                            e
                            d
                            e
                            t
                            e
                            r
                            m
                            i
                            n
                            e
                            d
                             
                            f
                            u
                            t
                            u
                            r
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                             
                            o
                            f
                             
                            t
                            i
                            m
                            e
                        
                        
                            r
                            e
                            m
                            a
                            i
                            n
                            i
                            n
                            g
                             
                            u
                            s
                            a
                            g
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                             
                            o
                            f
                             
                            t
                            i
                            m
                            e
                        
                    
                    ×
                    r
                    e
                    m
                    a
                    i
                    n
                    i
                    n
                    g
                     
                    d
                    e
                    s
                    i
                    g
                    n
                     
                    l
                    i
                    f
                    e
                    t
                    i
                    m
                    e
                
            

Applicant defines the remaining usage period of time as based on an actual usage period of time and the design lifetime.  The design lifetime is defined as the lifetime were the turbine operated at design load.  Thus, the remaining usage period is, at minimum, the design lifetime minus the age of the installation.  The remaining design lifetime is defined as a remaining lifetime of the wind turbine operating at the design load, implying that it accounts for consumed fatigue.  Thus we may put these definitions into the equation above to arrive at the following equation:

                
                    m
                    a
                    x
                     
                    d
                    e
                    s
                    i
                    g
                    n
                     
                    l
                    i
                    f
                    e
                    t
                    i
                    m
                    e
                    =
                     
                    
                        
                            d
                            u
                            r
                            a
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            p
                            r
                            e
                            d
                            e
                            t
                            e
                            r
                            m
                            i
                            n
                            e
                            d
                             
                            f
                            u
                            t
                            u
                            r
                            e
                             
                            p
                            e
                            r
                            i
                            o
                            d
                             
                            o
                            f
                             
                            t
                            i
                            m
                            e
                             
                            ×
                             
                            (
                            d
                            e
                            s
                            i
                            g
                            n
                             
                            l
                            i
                            f
                            e
                            t
                            i
                            m
                            e
                            -
                            c
                            o
                            n
                            s
                            u
                            m
                            e
                            d
                             
                            l
                            i
                            f
                            e
                            t
                            i
                            m
                            e
                            )
                        
                        
                            (
                            d
                            e
                            s
                            i
                            g
                            n
                             
                            l
                            i
                            f
                            e
                            t
                            i
                            m
                            e
                            -
                            a
                            g
                            e
                             
                            o
                            f
                             
                            i
                            n
                            s
                            t
                            a
                            l
                            l
                            a
                            t
                            i
                            o
                            n
                            )
                        
                    
                
            

	This maximum design life is subsequently used as the amount of (fatigue) lifetime that may be consumed by the wind turbine during the predetermined future period of time.  Spruce does not teach such an equation; instead, Spruce operates such that no additional fatigue lifetime is consumed.  To do this, Spruce de-rates the turbine during a period prior to the predetermined future period of time such that the reduced consumption of fatigue life in the prior period is equivalent to the excess consumed in the predetermined future period of time.  

	In view of the above, Examiner finds claims 2 and 9 would be allowable were these claims rewritten to be of independent form.
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.  Applicant characterizes the teachings of Spruce before concluding, on page 12 of the Remarks, that Spruce fails to disclose, teach, or suggest, for example, “determining “maximum output power allowed for the wind turbine in the predetermined future period of time when an equivalent load of the wind turbine in the predetermined future period of time does not exceed an equivalent load corresponding to the maximum design lifetime.”  Examiner respectfully disagrees.
As discussed in the §112 rejection above, the newly added limitations do not appear to have a meaningful scope.  The claim does not recite what is “allowed” by the system, nor does it give any context.  Effectively, Applicant has recited an entirely arbitrary designation of “maximum output power” that may vary wildly from one installation to another.  Given how broad the limitation is, Examiner finds that Spruce does in fact teach the limitation (see the §103 rejection of claim 1 above).  Applicant provides no meaningful support for their 
As the added limitations do not facially appear to overcome Spruce and Applicant’s Remarks have not provided any further compelling insight, Examiner finds that the amended claims are fully and properly rejected under Spruce, as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/THOMAS K QUIGLEY/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832